PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/939,574
Filing Date: 29 Mar 2018
Appellant(s): Intel Corporation



__________________
Brian Epstein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 31 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 recites “a length of the first finger in the longitudinal direction of the first sheet is less than 10% of a length of the first sheet in the longitudinal direction of the first sheet” and claim 30 recites “a length of the first finger in the latitudinal direction of the first sheet is at least 50% of a length of the first sheet in the latitudinal direction of the first sheet”.  Both of these claimed limitations do not have sufficiently full, clear, concise and exact terms within the written description of the specification as required to support the ranges and the specific endpoints as claimed. Applicant appears to primarily point to figures 2A and 5A for support.  However, such figures are not disclosed as being to scale and cannot properly support the ranges as recited. When the reference (specification) does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) MPEP 2125.

Claims 1-3, 5, 7, 21, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (US 2014/0212734) in view of Gozdz et al. (US 5552239).
Regarding claims 1, 24 and 29-30, Bruch discloses a method of making a battery, comprising: providing a first sheet of material for a battery anode (anode element 390), the first sheet having a first series of parallel evenly spaced slots (face slits 402), the material between an end of the first sheet and a first slot of the first sheet being a finger (see annotated Fig 4A below); providing a second sheet of material for a battery cathode (cathode element) [0042], the second sheet having a second series of parallel evenly spaced slots matching the first series of slots (aligned leaves; see Figs 4A and 4B below), the material between an end of the second sheet and a first slot of the second sheet being a finger (see annotated Fig 4A below); placing a separator sheet between the first sheet and the second sheet to form a laminate (coated in an insulating or separating material) [0030, 0038], the slots of the first sheet aligned with the slots of the second sheet (aligned leaves; see Figs 4A and 4B below); and folding the laminate along multiple parallel folds, each fold aligned with a corresponding slot [0042-0043]; 

    PNG
    media_image2.png
    564
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    530
    662
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    500
    1014
    media_image4.png
    Greyscale

wherein alternating folds are folded in opposite directions to form a concertina configuration with the respective fingers at the opposing sides (back and forth / alternating manner; see Fig 4C below) [0044, 0046] but is silent towards the method further comprising the first and second finger extending further in a latitudinal direction that in the longitudinal direction; applying pressure from opposing sides of the concertina configuration, a portion of the pressure applied to the finger of the first sheet or the second sheet, or a length of the finger in the longitudinal or latitudinal directions.  

    PNG
    media_image5.png
    410
    855
    media_image5.png
    Greyscale

However, Bruch recognizes that the shapes of the anode and cathode elements correspond to each other and are adjusted based on the battery application and needs when positioned in an overlapping fashion [0039-0040].  It should be noted, the court held that the configuration of a device was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the shape of the fingers, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of cathode and anode sheet materials to fit the particular application and size requirements as recognized by Bruch.
	
Gozdz teaches the laminate cells structure process includes the application of pressure in the direction of the arrows (opposing sides of the folded configuration; direction perpendicular) to intimately compact the folded layers to complete the formation of the unified battery structure (3:47-50; 5:10-55; Figs 2a-4d). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to apply pressure to the opposing sides of the concertina configuration (where a portion of the finger of the first or second sheet is present and pressure applied; specifically the finger of the first sheet would be the exterior most surface) of Bruch because Gozdz recognizes that folded laminate cells structures having an application of pressure on opposing sides of the layers provides intimate compaction of the layers completing the formation of the unified structure.  It should be noted, the applied pressure as taught by Gozdz would be placed on all of the layers/folds and their respective fingers of the concertina configuration even if the direct application of pressure is on the outermost surfaces of the unified structure.
Regarding claim 2, Bruch discloses the method of claim 1, wherein each fold is a fold of approximately 180 degrees (Figs 5A-5C) [0047-0048].  
Regarding claim 3, Bruch discloses the method of claim 1, wherein the first sheet contains lithium metal [0037] but does not explicitly disclose lithium ions.15 Atty docket no. AA8762-US 
Gozdz teaches a rechargeable battery comprising a laminate electrolytic cells (Abstract) formed from folding of an elongate body (3:46-50) can include active material components of the electrode to include lithium ion intercalating materials (3:9-18).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the active materials such as lithium ion intercalating materials in the battery of Bruch because Gozdz recognizes that laminate batteries formed by way of folding an elongated body can include active materials inclusive of lithium ion intercalating materials to form a secondary battery.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.
Regarding claim 5, Bruch discloses the method of claim 1, wherein the slots extend to one edge of the first sheet but not to an opposing edge of the first sheet [0024, 0031] (Figs 2A-3C).  
Regarding claim 7, Bruch discloses the method of claim 1, further comprising placing the concertina configuration in a battery case [0052] (Fig 5C).
Regarding claim 21, Bruch does not explicitly teach wherein each of the slots of the first series have the same width. However, Bruch recognizes the alignment of the slits (slots), the anode and cathode elements when they are stacked and interleaved [0043, 0046].  A skilled artisan would readily recognize that the alignment of such elements for folding and stacking would require the slits to have the same width in order to provide consistency between the elements when folded in a concertina manner. The lack of consistent widths for the slots would functionally cause misalignment. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to slot width since it has been held that discovering the optimum ranges for a result effective variable such as width involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, Bruch in view of Gozdz recognizes applying pressure to an outer surface of a base (entire face of external layer including portion where slots are not present) of the first sheet, wherein the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet, and the first sheet includes the base at the opposing edge of the first sheet (see annotated figure 4A below).  

    PNG
    media_image6.png
    362
    443
    media_image6.png
    Greyscale

Regarding claim 27, Bruch discloses the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet, the first sheet includes a base at the opposing edge of the first sheet, and the first finger is notched next to the base (see annotated Fig 4A above).
Regarding claim 28, Bruch discloses the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet (see annotated Fig 4A above), the first sheet includes a base at the opposing edge of the first sheet, and the battery anode is exposed at one end of the concertina configuration (Fig 4C).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bruch in view of Gozdz as applied to claim 24, and further in view of Vu et al. (US 5958088).
	The teachings of Bruch and Gozdz as discussed above are herein incorporated.
Regarding claim 25, Bruch and Gozdz are silent towards the pressure being applied by at opposing sides of a battery case.
	Vu teaches a prismatic electrochemical cell construction where the electrode stack, including those formed by an accordion fold configuration (2:42-44), are arranged between the broad sides of the housing such that it maintains contact pressure between the electrode sheets (2:1-33; 3:1-6) provide good overall active material utilization (Abstract). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a battery case or housing which applies pressure to the sides of the battery stack of Bruch and Gozdz because Vu recognizes that such a configuration for the battery housing/case allows for maintaining contact pressure between the electrode sheets in order to maintain good overall active material utilization.


(2) Response to Argument
Applicant’s principal arguments are: 
(a) The limitations of dependent claims 29 and 30 are properly supported by Figures 2A, 3 and 5A, 
(b) the application as originally filed provides evidence that the relative dimensions of the first and second fingers are significant, and
(c) Bruch and Gozdz are silent to and do not suggest what constitute a sufficient energy density with considerations of space, safety and shape required for its end use and would not make obvious design modifications to the dimensions of the longitudinal or latitudinal direction for the battery fingers. 

In response to Applicant’s arguments, please consider the following comments: 
(a) The figures of the instant application are not recognized as being drawn to scale which are the only argued for support for the claimed ranges within dependent claims 29 and 30. The figures while supporting the scope of the general relationship between the longitudinal and latitudinal dimensions cannot be used to support a numerically recited endpoint. Even with a generous assumption that the figures were drawn to scale, figure 2A would only represent a single example (argued for “about 7%”) which would not support the full claimed range of “less than 10%” and “at least 50%”.  Furthermore, example 3 is recognized by the instant application as representing the fold lines as shown in Figure 2A, 2B and not another example showing 12 fingers as asserted [0004 of instant applications specification].  It should also be noted, figure 5A shows the layers in a displaced/offset view of the overlapping layers which in combination with the lack of scale does not properly support the assertion of the support for any specific range or endpoint as recited in the claim,  
(b) the specification does not provide any evidence as suggested.  The specification in verbatim recites “may act as a current-limiting shape” and “may be sufficient for the cumulative current”.  A statement of what “may” occur does not rise to the level of evidence in support of any particular criticality of comparative dimensions of a three-dimensional object.  The current limiting condition can be a condition provided by the accordion folded structure of the battery with narrowed connecting portions between each layer as anticipated by Bruch (Figs 4A-4C) and not exclusively that of a “narrow” shape. As argued above; absent such evidence, a skilled artisan would recognize the dimensions of the fingers would be formed to provide sufficient energy density (as measured by length, width, and thickness of the active material layers in combination with the separator layers) with further considerations of the space, safety, and shape requirements for its end use. Furthermore, obvious design modifications would not be indiscriminate but would be in consideration of shapes (dimensions) for the anode and cathode elements to correspond to adjustments based on the battery application and needs when positioned in an overlapping fashion [0039-0040] as previously argued.  Optimization of parameters is also recognized as obvious. It has been held that discovering the optimum ranges for a result effective variable such as size/dimensions involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d), and 
(c) the primary reference of Bruch clearly recognizes the need for the battery packing efficiency is constantly being sought to reduce the device size while at the same time allowing for more active material to be inserted into an allotted volume to achieve better longevity and performance especially for implantable medical devices where physical size is a critical element [0004]. As originally presented in the rejection of record, Bruch recognizes that the shape of the anode and cathode elements are adjusted based on the batteries application and needs when positioned in an overlapping fashion [0039-0040]. Such design considerations as expressed by Bruch and in turn further potential modifications to such parameters as the width/length (longitudinal/latitudinal) dimensions of the formed battery is clearly recognized as being obvious in the absence of clearly persuasive evidence that the claimed configuration of the battery was significant. Applicant is reminded, the patentability of the claimed subject matter is evaluated in view of the claim scope as supported by evidence within the specification. A mere statement of significance is not evidence.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kwang Han/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727     

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.